TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00083-CR




Lawrence Jones, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 3020807, HONORABLE BOB PERKINS, JUDGE PRESIDING




O R D E R
PER CURIAM
The retained attorney who represented Jones in the district court and who signed the
notice of appeal, Ms. Donna Hall Keith, has filed a motion to withdraw stating that Jones “has
requested that the undersigned withdraw as attorney of record and has obtained new counsel.”  The
motion does not identify Jones’s new counsel, but Keith has informed the Clerk that the new attorney
is Mr. Jorge Sanchez.  Sanchez, on the other hand, has informed the Clerk that he does not represent
Jones on this appeal.  Although he does not claim to represent Jones, Sanchez has told the Clerk that
Jones does not wish to pursue this appeal.  The court reporter has also informed the Clerk that
Sanchez told her that the appeal will not be pursued.
Under the circumstances, the Court cannot confidently act on Keith’s motion to
withdraw.  The district court is ordered to conduct a hearing to determine for the record whether
Jones wishes to pursue this appeal and, if he does, the name of the attorney who represents him.  See
Tex. R. App. P. 37.3(a)(2).  The record from this hearing shall be delivered to this Court as a
supplemental record no later than May 13, 2005.
It is ordered April 14, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish